        Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 1 of 12



                   UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA

NATURAL RESOURCES DEFENSE
COUNCIL, INC.,
40 West 20th Street,
New York, NY 10011

      Plaintiff,

       v.                                     Civil Action No. 1:19-CV-78

DAVID L. BERNHARDT, Acting Secretary of
the Interior, in his official capacity,
1849 C Street NW
Washington, DC 20240

UNITED STATES DEPARTMENT OF THE
INTERIOR,
1849 C Street NW
Washington, DC 20240

JAMES W. KURTH, Deputy Director and
Acting Director of U.S. Fish & Wildlife
Service, in his official capacity,
1849 C Street NW
Washington, DC 20240

UNITED STATES FISH AND WILDLIFE
SERVICE,
1849 C Street NW
Washington, DC 20240

      Defendants.

     COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                              INTRODUCTION

      1.     Plaintiff Natural Resources Defense Council challenges the failure of

the Secretary of the Interior, U.S. Department of the Interior, Acting Director of the

U.S. Fish and Wildlife Service, and U.S. Fish and Wildlife Service (collectively, “the



                                                                         Page 1
        Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 2 of 12



Service”), to designate critical habitat for the endangered rusty patched bumble bee,

in violation of the Endangered Species Act (“ESA” or “the Act”), 16 U.S.C. § 1533.

The Service’s failure to designate critical habitat leaves this highly endangered

bee’s habitat at risk of destruction and decreases the species’ chances of survival.

      2.     The rusty patched bumble bee (Bombus affinis) is a pollinator that was

once common throughout twenty-eight states in the midwestern and northeastern

United States. Since the mid-1990s, however, the rusty patched bumble bee has

disappeared from eighty-seven percent of the counties it once occupied. Threats to

the bee include habitat loss, pesticide use, climate change, and disease.

      3.     The Service listed the rusty patched bumble bee as an endangered

species on January 11, 2017. At that time, the Service concluded that critical

habitat for the bee was “not determinable.” If critical habitat is not determinable at

the time of listing, the Service must designate critical habitat within one year of the

publication of the listing determination, based on the data available at that time. 16

U.S.C. § 1533(b)(6)(C)(ii).

      4.     As of the date of this Complaint, nearly one year past the statutory

deadline, the Service still has not published a final rule designating critical habitat

for the rusty patched bumble bee.

      5.     The survival and recovery of the rusty patched bumble bee depends on

the preservation of the few areas of its habitat that remain. Without protection,

those areas will be fragmented and destroyed, and the bee will go extinct.




                                                                            Page 2
        Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 3 of 12



                              JURISDICTION AND VENUE

       6.        This Court has jurisdiction over this action pursuant to 16 U.S.C.

§ 1540(c) and (g) (action arising under ESA citizen-suit provision), 5 U.S.C. § 702

(judicial review of agency action), and 28 U.S.C. § 1331 (federal question

jurisdiction).

       7.        The relief requested may be granted under 28 U.S.C. §§ 2201 and 2202

(declaratory and injunctive relief), 16 U.S.C. § 1540(g) (ESA), and 5 U.S.C. § 706

(Administrative Procedure Act).

       8.        Prior to initiating this action, NRDC provided the Service with sixty

days’ notice of the violation alleged herein, in accordance with 16 U.S.C.

§ 1540(g)(2)(C). A true and correct copy of NRDC’s notice letter is attached as

Exhibit A and incorporated herein by reference. The Service has not corrected its

legal violation in response to NRDC’s notice.

       9.        Venue is proper in this Court under 28 U.S.C. § 1391(e)(1)(A) because

defendants David L. Bernhardt, James W. Kurth, the U.S. Department of Interior,

and the U.S. Fish and Wildlife Service all reside in the District of Columbia.

Additionally, venue is proper because the alleged violation occurred in this district.

16 U.S.C. § 1540(g)(3)(A).

                                         PARTIES

       10.       Plaintiff Natural Resources Defense Council (“NRDC”) is an

international non-profit membership organization whose mission is to ensure the

rights of all people to the air, the water, and the wild. To that end, NRDC works to




                                                                           Page 3
         Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 4 of 12



protect and conserve species—such as the rusty patched bumble bee—that are

essential not only to the proper functioning of natural ecosystems, but to the

agricultural systems on which the world depends. NRDC has been active in efforts

to protect endangered species generally and the rusty patched bumble bee

specifically.

       11.      NRDC has offices in New York, NY; Washington, DC; San Francisco,

CA; Santa Monica, CA; Chicago, IL; Bozeman, MT; and Beijing, China. NRDC has

more than 384,000 members worldwide and 2,587 members in the District of

Columbia alone. NRDC’s members regularly seek out and enjoy the rusty patched

bumble bee in its natural habitat. Those members plan to continue to seek out and

enjoy the rusty patched bumble bee and thereby derive recreational, cultural,

aesthetic, scientific, and other benefits from its continued existence. One example of

such members is Clay Bolt of Bozeman, MT. The Service’s failure to designate

critical habitat for the rusty patched bumble bee imminently threatens his and

other NRDC members’ ability to enjoy those benefits.

       12.      Defendant David L. Bernhardt is sued in his official capacity as Acting

Secretary of the U.S. Department of the Interior (“Secretary”). Secretary Bernhardt

is one of the federal officials responsible for complying with the requirements of the

ESA for terrestrial species. 16 U.S.C. § 1533(a)(1)(A), (3)(A). Those requirements

include listing species as threatened or endangered and designating critical habitat

for listed species.




                                                                          Page 4
        Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 5 of 12



      13.     Defendant James W. Kurth is sued in his official capacity as the

Deputy Director and Acting Director of the U.S. Fish and Wildlife Service. Mr.

Kurth is the official responsible for implementation of and compliance with the ESA

pursuant to delegation from the Secretary. Mr. Kurth’s duties include listing species

as threatened or endangered and designating critical habitat for listed species.

      14.     Defendant U.S. Department of the Interior is an agency of the U.S.

government. The Department of the Interior is responsible for the administration of

the ESA, including listing and designating critical habitat for threatened or

endangered terrestrial species such as the rusty patched bumble bee.

      15.     The U.S. Fish and Wildlife Service is an agency of the U.S. government

within the U.S. Department of the Interior. The Secretary has delegated authority

to the U.S. Fish and Wildlife Service to administer the ESA. The U.S. Fish and

Wildlife Service is therefore legally responsible for listing and designating critical

habitat for threatened or endangered terrestrial species such as the rusty patched

bumble bee.

                               LEGAL BACKGROUND

      16.     Congress enacted the ESA to protect species in danger of extinction as

well as the ecosystems upon which those species depend. 16 U.S.C. § 1531(b). The

Act is “the most comprehensive legislation for the preservation of endangered

species ever enacted by any nation.” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 180

(1978). The ESA’s “language, history, and structure” indicate “beyond doubt that




                                                                           Page 5
        Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 6 of 12



Congress intended endangered species to be afforded the highest of priorities.” Id. at

174.

       17.    One of the main purposes of the ESA is “to provide a means whereby

the ecosystems upon which endangered species and threatened species depend may

be conserved [and] to provide a program for the conservation of such endangered

species and threatened species.” 16 U.S.C. § 1531(b).

       18.    The ESA defines “conserve” and “conservation,” as “to use and the use

of all methods and procedures which are necessary to bring any endangered species

or threatened species to the point at which the measures provided pursuant to [the

ESA] are no longer necessary.” Id. § 1532(3).

       19.    Section 4 of the ESA directs the Secretary to designate species as

threatened or endangered under the Act. Id. § 1533(a)(1). The Act defines “species”

as including “any subspecies of fish or wildlife or plants, and any distinct population

segment of any species of vertebrate fish or wildlife which interbreeds when

mature.” Id. § 1532(16). An endangered species is one that is “in danger of

extinction throughout all or a significant portion of its range.” Id. § 1532(6).

       20.    If the Service determines that listing a species as threatened or

endangered is warranted, it must publish a proposed rule to that effect. Id. §

1533(b)(5). The Service has one year from the date of publication of the proposed

rule to publish a final rule either finalizing its determination or explaining why the

proposed listing determination cannot or should not be made. See id.

§ 1533(b)(6)(A)(i).




                                                                           Page 6
         Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 7 of 12



       21.     If the Service publishes a final rule listing a species as threatened or

endangered, it must designate critical habitat concurrently with that final rule. Id.

§ 1533(a)(3)(A)(ii).

       22.     The ESA defines critical habitat as “the specific areas within the

geographical area occupied by the species, at the time it is listed . . . on which are

found those physical or biological features (I) essential to the conservation of the

species and (II) which may require special management considerations or

protection” and “specific areas outside the geographical area occupied by the species

at the time it is listed . . . upon a determination . . . that such areas are essential for

the conservation of the species.” Id. § 1532(5)(A).

       23.     The only exceptions to the requirement that the Service designate

critical habitat concurrently with listing of the species are where designation is not

prudent or critical habitat is “not then determinable.” Id. § 1533(a)(3)(A), (b)(6)(C).

       24.     Designation of critical habitat is not prudent where it would increase

the risk of take or would otherwise “not be beneficial to the species.” 50 C.F.R.

§ 424.12(a)(1)(i), (ii).

       25.     Critical habitat is “not determinable” where “[d]ata sufficient to

perform required analyses are lacking” and where the “biological needs” of the listed

species are not sufficiently known to determine what areas constitute critical

habitat. Id. § 424.12(a)(2)(i), (ii).

       26.     If critical habitat is not determinable at the time the Service lists a

species, the Service must publish within one year a final regulation designating




                                                                             Page 7
          Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 8 of 12



critical habitat “based on such data as may be available at that time.” 16 U.S.C.

§ 1533(b)(6)(C)(ii).

                              FACTUAL BACKGROUND

                            The Rusty Patched Bumble Bee

        27.    The rusty patched bumble bee is a highly social species of bumble bee

with up to 1,000 individuals in a single, healthy colony. The bees have entirely

black heads and workers and males have a distinctive rusty-red patch on the back

of their abdomen. U.S. Fish and Wildlife Serv., Rusty Patched Bumble Bee (Bombus

Affinis) Species Status Assessment 15 (June 2016) [hereinafter Status

Assessment].1

        28.    Prior to the mid-1990s, the rusty patched bumble bee was commonly

found throughout twenty-eight states in the midwestern and northeastern United

States, as well as the District of Columbia and two Canadian provinces.

Endangered Species Status for Rusty Patched Bumble Bee, 82 Fed. Reg. 3,186,

3,187 (Jan. 11, 2017) [hereinafter “Final Listing”].

        29.    The population of rusty patched bumble bees has declined drastically

since the late 1990s. The bee now occupies only eight percent of its historical range.

Status Assessment at 4. Since 2000, only 103 populations of the rusty patched

bumble bee have been documented—an eighty-eight percent decrease from the 926

populations documented prior to 2000. Moreover, of the 103 populations recorded in




1   Available at https://www.fws.gov/midwest/endangered/insects/rpbb/archives.html.

                                                                         Page 8
        Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 9 of 12



recent years, ninety-five percent contain five or fewer individuals. Final Listing at

3,187-88.

      30.    The Service has estimated that, without ESA protection, the bee will

“continue to decline over the next several decades,” id. at 3,188, resulting in its

likely extinction within thirty years, Status Assessment at 4.

      31.    Habitat loss is a serious threat to the rusty patched bumble bee. The

species is predominantly dependent on grassland habitat, which has declined by

99.9 percent since European settlement of North America. Id. at 49. Bee species

depend on habitat with a high diversity of flowering plants to provide sustenance

throughout their active season. Id. Rusty patched bumble bees are even more

dependent on such diversity because they are a “short-tongued” species, meaning

they are not able to feed on certain types of flowers. Id.

      32.    The floral resources on which the rusty patched bumble bee depends

are threatened by conversion of lands to agriculture, urbanization, livestock

grazing, fire suppression, and intensification of agricultural practices. Id. at 49-50.

These factors have already caused much of the bee’s habitat to be “lost or

fragmented.” Id. at 49. As the Service has concluded, “small, isolated patches” of

suitable habitat may not be sufficient “to support healthy bee populations.” Id.

                                    Listing History

      33.    On February 5, 2013, the Xerces Society for Invertebrate Conservation

(“Xerces Society”) petitioned the Service to list the rusty patched bumble bee as an

endangered species. See Xerces Society, Petition to List the Rusty Patched Bumble




                                                                           Page 9
          Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 10 of 12



Bee as an Endangered Species under the ESA (Jan. 31, 2013) [hereinafter

Petition];2 Endangered Species Status for Rusty Patched Bumble Bee, 81 Fed. Reg.

65,324, 65,325 (Sept. 22, 2016) (stating Petition received on Feb. 5, 2013).

        34.     After the Service failed to respond to the Petition, the Xerces Society

and NRDC filed a lawsuit on May 13, 2014. Compl. for Inj. and Decl. Relief, Xerces

Soc. for Invertebrate Conserv. v. Jewell, No. 1:14-cv-00802 (May 13, 2014). That

litigation resulted in a December 24, 2014, settlement, wherein the Service agreed

to complete the required ninety-day finding by September 30, 2015, and, if positive,

to make the required 12-month finding by September 30, 2016. 81 Fed. Reg. at

65,325.

        35.     On September 22, 2016, the Service published a proposed rule to list

the rusty patched bumble bee as an endangered species. Id. At that time, the

Service proposed that designation of critical habitat for the bee may be prudent

because designation would “not likely increase the degree of threat to the species

and may provide some measure of benefit.” Id. at 65,332. The Service concluded,

however, that critical habitat was “not determinable” at that time. Id.

        36.     On January 11, 2017, the Service issued a final rule listing the rusty

patched bumble bee as an endangered species. Final Listing at 3,205. That rule

reiterated the Service’s earlier conclusion that while designation of critical habitat

might be prudent, it was not determinable at the time. Id. at 3,207.




2   Available at http://www.xerces.org/wp-content/uploads/2013/01/Bombus-affinis-
petition.pdf.


                                                                           Page 10
        Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 11 of 12



       37.    The Service did not designate critical habitat within one year of its

final rule listing the rusty patched bumble bee as an endangered species.

       38.    Nearly twenty one months after issuance of the Final Rule, on October

19, 2018, NRDC sent the Service a notice indicating its intent to file a lawsuit if the

Service failed to designate critical habitat for the rusty patched bumble bee within

sixty days. Exhibit A [NRDC’s Notice of Intent].

       39.    As of the date of this Complaint, the Service has not designated critical

habitat for the rusty patched bumble bee.

                                CLAIM FOR RELIEF

                         Failure to Designate Critical Habitat

                            (Violation of the ESA or APA)

       40.    NRDC incorporates by reference all preceding paragraphs as if fully

stated herein.

       41.    The Service had a non-discretionary duty, pursuant to 16 U.S.C.

§ 1533(b)(6)(C)(ii), to designate critical habitat for the endangered rusty patched

bumble bee by no later than January 11, 2018. As of the date of this Complaint, the

Service has failed to designate critical habitat for the rusty patched bumble bee, in

violation of the ESA, 16 U.S.C. § 1540(g)(1)(C), or, in the alternative, the APA, 5

U.S.C. § 706(1).

                                PRAYER FOR RELIEF

       NRDC respectfully requests that the Court enter judgment providing the

following relief:




                                                                        Page 11
       Case 1:19-cv-00078-RMC Document 1 Filed 01/15/19 Page 12 of 12



      A.     Declare that the Service’s failure to designate critical habitat for the

rusty patched bumble bee violates its non-discretionary duty under the ESA, 16

U.S.C. § 1533(b)(6)(C), or constitutes agency action unlawfully withheld under the

APA, 5 U.S.C. § 706(1);

      B.     Order the Service to prepare and publish a final rule in the Federal

Register designating critical habitat for the rusty patched bumble bee by a date

certain;

      C.     Retain jurisdiction over this matter until the Service has complied

fully with the Court’s order;

      D.     Award NRDC costs and reasonable attorneys’ fees in accordance with

16 U.S.C. § 1540(g)(4); and

      E.     Grant NRDC such additional relief as the court deems just and proper.



Dated: January 15, 2019.                Respectfully submitted,


                                        /s/ Lucas J. Rhoads
                                        LUCAS J. RHOADS (DC Bar No. 252693)
                                        Natural Resources Defense Council
                                        1152 15th Street NW, Suite 300
                                        Washington, DC 20005
                                        Tel. (202) 513-6242
                                        lrhoads@nrdc.org

                                        REBECCA J. RILEY (IL Bar No. 6284356),
                                        pro hac vice pending
                                        Natural Resources Defense Council
                                        20 N. Wacker Drive, Suite 1600
                                        Chicago, IL 60606
                                        (312) 651-7913
                                        rriley@nrdc.org




                                                                         Page 12
